[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 180 
January 9, 1928. The opinion of the Court was delivered by
The decree of his Honor, Judge M.M. Mann, which will be reported, states fully the facts of this cause, and the conclusions reached by him are satisfactory to this Court.
It is therefore ordered that the decree appealed from be and the same is hereby affirmed. *Page 193 
MR. CHIEF JUSTICE WATTS and MESSRS. JUSTICES COTHRAN, STABLER, and CARTER concur.